         Case 1:95-cr-00941-LAP Document 445 Filed 10/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                No. 95-CR-941 (LAP)
-against-
                                               No. 20-CV-7882 (LAP)
PEDRO NARVAEZ,
                                                        ORDER
                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court has appointed counsel for Defendant Pedro

Narvaez.     (See dkt. no. 442).      Counsel shall confer and inform

the Court by letter of a proposed briefing schedule related to

Mr. Narvaez’s 28 U.S.C. § 2255 petition.           The Clerk of the Court

shall mail a copy of this order to Mr. Narvaez.

SO ORDERED.

Dated:       October 23, 2020
             New York, New York



                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
